Citation Nr: 0708782	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
impingement syndrome disability of the right shoulder.

2.  Entitlement to service connection for right elbow 
epicondylitis, to include as secondary to service-connected 
impingement syndrome disability of the right shoulder.

3.  Entitlement to service connection for left elbow 
epicondylitis, to include as secondary to service-connected 
impingement syndrome disability of the right shoulder.

4.  Entitlement to service connection for a left wrist 
disorder, to include as secondary to service-connected 
impingement syndrome disability of the right shoulder.

5.  Entitlement to service connection for bursitis, to 
include as secondary to service-connected impingement 
syndrome disability of the right shoulder or to bilateral 
shoulder and elbow disorders and left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1976.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  A June 2002 rating decision, in pertinent part, denied 
claims of entitlement to service connection for a left 
shoulder disorder, a bilateral elbow disorder, and a left 
wrist disorder.  The veteran disagreed with those 
determinations in July 2002.  In an October 2002 rating 
decision, the RO denied the claim for service connection for 
bursitis.  After the RO issued two statements of the case 
(SOC) in June 2003, the veteran submitted a timely 
substantive appellant in July 2003.  

In December 2004, the veteran appeared at a hearing held at 
the RO.  A transcript of that hearing has been associated 
with the record on appeal.  The veteran also requested a 
hearing before the Board.  The requested Travel Board hearing 
was conducted in April 2006 before the undersigned Veterans 
Law Judge.

The veteran submitted evidence at his April 2006 Travel Board 
hearing, and provided a waiver of his right to review of that 
evidence by the agency of local jurisdiction.  38 C.F.R. 
§ 20.1304(c) (2006).  Appellate review may proceed.

During the pendency of this appeal, service connection was 
granted for a right shoulder disability, and a 20 percent 
evaluation was assigned for that disability.  The claims file 
does not reveal any disagreement with any aspect of that 
award, and no issue regarding service connection for a right 
shoulder disability is before the Board for appellate review.

The claim of entitlement to service connection for a left 
wrist disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records contradict the veteran's 
testimony that he fractured the left wrist in service, as 
those records disclose that he fractured the right wrist.

2.  There is no current medical diagnosis of bursitis of any 
joint.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left wrist 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).
2.  The criteria for service connection for bursitis are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
claims for service connection in February 2002 and July 2002, 
the veteran was notified of the provisions of the VCAA in 
letters issued in March 2002 and in September 2002.  The 
letters informed the appellant of the actions VA would take 
to assist him to develop the claims, advised the appellant of 
the evidence required to substantiate a claim for service 
connection, and advised the veteran of the types of evidence 
that might be relevant to substantiate claims for service 
connection.  The letters also advised the veteran to tell VA 
about any additional evidence the veteran wanted VA to 
obtain, and advised the veteran to submit evidence on his own 
behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had, including service medical records or other evidence 
in his possession.  The RO advised the veteran of the 
evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  The veteran was thereafter provided with the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
the VCAA, in June 2003 SOCs.

As the claims were thereafter adjudicated in November 2005, 
when a supplemental statement of the case (SSOC) was issued, 
the notices provided in 2002 and in 2003 meet the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In addition to receiving appropriate notice about VA's duty 
to assist him, the duty to assist the veteran to develop his 
claims was met.  In particular, the veteran was afforded 
several opportunities to submit or identify evidence.  The 
veteran testified both before the local RO at a hearing and 
before the Board.  The veteran's representative submitted 
argument on his behalf.  Records were obtained from each 
provider identified by the veteran.  The veteran has not 
identified any additional evidence which might be relevant to 
the claims.  

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, any error in 
failing to notify the veteran regarding assignment of an 
effective date and a disability rating following a grant of 
service connection is harmless error, since the denial of the 
veteran's claims renders moot such notice.  

Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic may be presumed to have been incurred during service 
if the chronic disorder becomes disabling to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.
 
Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury . . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

In the absence of medical evidence of a current medical 
diagnosis of a disorder for which compensation is sought, 
service connection may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

1.  Claim for service connection for a left wrist disorder

During his testimony at a personal hearing conducted in 
December 2004, and at his testimony before the Board in April 
2006, the veteran testified that he incurred a fracture of 
the left wrist in service, and that a cast was placed on the 
wrist.  However, the service medical records reflect, in a 
note dated in April 1974, that the veteran had fractured the 
right wrist some three years earlier, and that the veteran 
had decreased strength in the right wrist as compared to the 
left.  The April 1974 note specifically stated that there was 
no notation in the service medical records of the prior 
fracture of the right wrist.  The service medical records 
disclose no evidence of any fracture of either wrist after 
April 1974.  

The veteran did not testify that he fracture each wrist in 
service.  It appears that his recollection that he fractured 
the left wrist in service is inaccurate.  In particular, the 
report of radiologic examination of the left wrist disclosed 
no evidence of fracture of dislocation or degenerative 
changes of the left wrist.  The examiner further opined that 
the veteran's current left wrist symptoms were not secondary 
to or aggravated by the service-connected right shoulder 
disability.

Despite the veteran's testimony that he fractured the left 
wrist in service, given that he did not testify that he 
fractured each wrist in service, the Board finds that the 
service medical records, which establish that the veteran 
fractured the right wrist in service, are unfavorable to the 
claim for service connection for a left wrist disorder.  The 
evidence establishes that the veteran did not incur a left 
wrist fracture in service, and the evidence establishes that 
the veteran does not have a left wrist disorder which is 
secondary to or aggravated by the veteran's service-connected 
right shoulder disability.  The claim for service connection 
for a left wrist disorder must be denied.

2.  Claim for service connection for bursitis

The veteran contends that he has bursitis as a result of his 
service.  However, private clinical records dated in 2001, 
which disclose that the veteran underwent surgical treatment 
of a right shoulder disorder, are devoid of evidence of 
diagnosis of bursitis, either in the right shoulder or in any 
other joint.  

The August 2005 VA examination discloses that diagnoses of 
several shoulder disorders were assigned, including bilateral 
impingement syndrome of the shoulders, degenerative changes, 
ossification of the coracoclavicular ligaments, right 
shoulder, and early osteoarthritis, left shoulder, and  a 
diagnosis of spur formations consistent with lateral 
epicondylitis of the elbows bilaterally, but the report of 
that examination is devoid of any diagnosis of bursitis of 
any joint, although the examiner noted assignment of that 
diagnosis in service.  Similarly, the report of magnetic 
resonance imaging (MRI) of the shoulders conducted in 
December 2005 is devoid of any discussion of bursitis of 
either shoulder.

Although the veteran has testified that he currently has 
"bursitis," there is no current medical diagnosis of that 
disorder.  Although the medical evidence establishes that 
diagnoses of several joint disorders have been assigned, 
bursitis is not among the current diagnoses.  In the absence 
of a current diagnosis of bursitis, service connection for 
that disorder may not be granted.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The only evidence of record favorable to the veteran's 
contention that he has the claimed disorder, bursitis, is his 
testimony and belief that his physicians have told him he 
will allows have bursitis.  The veteran's lay belief as to 
the appropriate diagnoses to be assigned for his medical 
problems, and his testimony as to the diagnoses assigned by 
his providers, is not competent medical evidence to establish 
that a claimed disorder is present.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the claim, since 
there is no medical evidence that a diagnosis of bursitis is 
currently assigned.  In the absence of medical evidence that 
the claimed disorder is present, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable result.  The 
claim must be denied.


ORDER

The claim for service connection for a left wrist disorder is 
denied.

The claim for service connection for bursitis is denied.


REMAND

The veteran testified before the Board that he was treated 
for a post-service injury to his left shoulder at work in 
2000.  The clinical evidence of record establishes only the 
veteran was treated for an injury to the right shoulder at 
work in 2001.  The veteran should be afforded an opportunity 
to identify the provider(s) by whom he was treated for a left 
shoulder injury at work, if he incurred such injury.  

In addition, some of the veteran's statements at his hearings 
suggest that there may be Social Security Administration 
(SSA) records relevant to the claim for service connection 
for a left shoulder disorder.  The veteran should be asked to 
provide more specific information as to whether he has or has 
not submitted a disability application to SSA.  If he has, 
those records should be obtained.  

The veteran testified, at his April 2006 Travel Board 
hearing, that he has been treated by VA for his bilateral 
elbow disorder.  The veteran's VA clinical records, and any 
other relevant clinical records the veteran may identify, 
should be obtained before the claims for service connection 
for a disorder of each elbow is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to identify any post-service 
evidence of treatment of a left shoulder 
disorder prior to 2002.  In particular, 
he should be afforded the opportunity to 
identify or submit records of any 
surgical procedure to the left shoulder, 
including in 2000, and should be advised 
to submit or identify any employment 
clinical records or any other available 
non-VA clinical records relevant to his 
claims for a left shoulder, right elbow, 
or left elbow disorder.  

2.  The veteran should be asked to state, 
in writing, whether he has applied for 
SSA disability benefits, and, if so, the 
records associated with that application 
should be sought.

3.  The veteran's VA clinical records, 
which apparently begin in 2002, should be 
obtained.

4.  The veteran should be afforded VA 
examination of the left shoulder and the 
elbows.  The claims file must be made 
available to the examiner, and the report 
of examination should reflect review of 
pertinent documents, including VA 
outpatient treatment records obtained 
during the pendency of this Remand.  The 
examiner should assign a diagnosis for 
each current left shoulder and right or 
left elbow complaint.  For each 
complaint, the examiner should provide 
the following opinions:

(i) Is it at least as likely as not (a 50 
percent likelihood or greater) that the 
veteran has a current left shoulder 
disorder was incurred in, manifested in, 
manifested within one year after the 
veteran's service discharge, or is 
etiologically related to the veteran's 
service or any incident thereof, to 
include his in-service duties as a cook?  
Is it at least as likely as not (a 50 
percent likelihood or greater) that the 
veteran has a current left shoulder 
disorder which is secondary to or 
aggravated by (that is, permanently 
worsened by) the veteran's service-
connected right shoulder disability?  

(ii) Is it at least as likely as not (a 
50 percent likelihood or greater) that 
the veteran has a current right or left 
elbow disorder was incurred in, 
manifested in, manifested within one year 
after the veteran's service discharge, or 
is etiologically related to the veteran's 
service or any incident thereof, to 
include his in-service duties as a cook?  
Is it at least as likely as not (a 50 
percent likelihood or greater) that the 
veteran has a current right or left elbow 
disorder which is secondary to or 
aggravated by (that is, permanently 
worsened by) the veteran's service-
connected right shoulder disability?  

In this regard, the Board notes that 
temporary or intermittent flare-ups of an 
existing injury or disease are not 
sufficient to be considered "aggravation" 
by a service-connected disability unless 
the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

5.  After all necessary development 
described above has been conducted, the 
claims remaining on appeal should be 
readjudicated.  If any decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
SSOC, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues.  The veteran and his 
representative should be afforded an 
appropriate period of time for response. 

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


